455 F.2d 989
In the Matter of the CENTRAL RAILROAD COMPANY OF NEW JERSEY, Debtor.Appeal of COMMONWEALTH OF PENNSYLVANIA and PennsylvaniaPublic Utility Commission, in No. 71-2163.Appeal of READING COMPANY, in No. 72-1050.Appeal of UNITED TRANSPORTATION UNION, in No. 72-1051.
Nos. 71-2163, 72-1050, 72-1051.
United States Court of Appeals,Third Circuit.
Argued March 9, 1972.Decided March 10, 1972.

Appeal from the United States District Court for the District of New Jersey; Anthony T. Augelli, Judge.


1
Gordon P. MacDougall, Washington, D. C., Philip P. Kalodner, Pennsylvania Public Utility Commission, Harrisburg, Pa., for appellants in 71-2163.


2
William P. Quinn, Philadelphia, Pa., for appellant in 72-1050.


3
Thomas Park Shearer, Pittsburgh, Pa., for appellant in 72-1051.


4
Stanley Weiss, Newark, N. J., for appellee, trustee.


5
James Dausch, Asst. U. S. Atty., U. S. Department of Justice, Washington, D. C., for appellee, United States.


6
Pitney, Hardin & Kipp, Roger C. Ward, Newark, N. J., for appellee, Manufacturers Hanover Trust Co.


7
Jacob I. Goodstein, Goodstein, Zamore, Mehlman & Krones, New York City, for 3 1/4 Bondholders Protective Committee.


8
Before McLAUGHLIN, VAN DUSEN and ALDISERT, Circuit Judges.

OPINION OF THE COURT
PER CURIAM:

9
We have carefully considered all the contentions presented by the various Appellants by briefs and oral argument in these expedited appeals.  We do not find them persuasive to require that Order No. 445 of the Bankruptcy Court be vacated.


10
The Order No. 445 of the Bankruptcy Court will be affirmed.